 652DECISIONS OF NATIONAL, LABOR RELATIONS BOARDAll production, maintenance, and shipping employees of the Em-ployer at its New York, New York, plant, excluding office clericalemployees, guards, watchmen, professional employees, and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]that employees will receive a 5-cent per hour increase upon joining the union. Such aprovision goes beyond what the Act permits, and for this reason we find the contract notto bar these petitions.The Union offered to prove that the intent of the clause warnother than what appeared,but where the meaning of terms in a contract is clear they-cannot be varied by reference to extrinsic matters.In view of our finding herein that the union-security provision prevents the contractfrom being a bar, we feel it unnecessary to pass on the other question raised by thePetitioner that the contract is not a bar because of the inclusion of an illegal checkoffprovision therein,OregonTeamsters'Security Plan Office and William C. Earhart,.Administrator thereof, and of Teamsters Security Administra-tion Fund;and Warehousemen Local No. 206, affiliated withthe InternationalBrotherhood of Teamsters,Chauffeurs,.Warehousemen and Helpers of America,AFL-CIOand Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL-CIOand Teamsters.Building Association,Inc. and International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,and its Local No.223, Grocery,Meat, Motorcycleand Miscellaneous Drivers and Warehousemen Local No. 206,.affiliatedwith the International Brotherhood of Teamsters,,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,and International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL-CIOand JointCouncil of Drivers,No. 37 and International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, AFL-CIO,and its agents,John J. Sweeney, and OregonTeamsters'Security Plan Office,and William C. Earhart, Ad-ministrator thereof,and of Teamsters Security AdministrationFundandOffice Employes International Union, Local No. 11.Cases Nos. 36-CA-410, 36-CA-637, 36-CA-638, 36-CA--639, 36-CA-647, and 36-CA-648.December 4, 1957FINDINGS AND ORDER DENYING PETITIONOn October 3o, 195(, the Board issued a Supplemental Decision andOrder l in the above-entitled proceeding.Thereafter, on November12, 1957, Oregon Teamsters' Security Plan Office and William C.Earhart, administrator thereof, filed a petition for reconsideration of1119 NLRB 207.119 NLRB No. .91. INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, IND.653the said Supplemental Decision and Order with respect to Cases Nos.36-CA-410 and 36-CA-648. On November 15, 1957, counsel for theGeneral Counsel filed opposition thereto.Having duly considered thematter, the Board finds no merit in the contentions in the petition thatthe payment of back pay to Henry and Ermence (a) is precluded bythe provisions of Section 302 (c) (5) of the Act, and (b) wouldviolate the terms of the trust agreements establishing the trust fundswhich the Petitioner administers.As to (a), the Board finds that Section 302 (c) (5), in providingfor the establishment of health and welfare funds, by necessary im-plication authorizes the payment of proper administrative expensesfrom such funds, and that the payment of the back pay awarded here-in is such an expense.As to (b), the Board finds that the trust agree-ments here involved expressly authorize the payment out of the trustfunds of the "required expenses of administration," and that the back-pay award herein is such an expense.[The Board denied the petition.]International Longshoremen's Association,Ind.;Marine Termi-nal & Warehouse Local 976-4, International Longshoremen'sAssociation,Ind.;Local 1277,International Longshoremen'sAssociation,Ind.; and Local 1804, International Longshore-men's Association,Ind.andAbraham Kaplan;AssociatedPainting Employers of Brooklyn,Inc.; and Local 645, Broth-erhood of Painters,Decorators&Paperhangers of America,AFL-CIO.Case No. 2-CD-125. December 5, 1957DECISION AND ORDEROn May 23, 1957, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent Unions had engaged in and were engaging in certainunfair labor practices within the meaning of Section 8 (b) (4) (D)of the Act, and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.Thereafter the GeneralCounsel filed exceptions to the Intermediate Report and a brief,raising issue only as to the. form of the remedial order.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modification.119 NLRB No. 89.